Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 13, 2020.




                                                In The

                             Fourteenth Court of Appeals

                                         NO. 14-20-00060-CR



                      IN RE ROY E. ADDICKS JUNIOR, Relator


                                 ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     183rd District Court
                                    Harris County, Texas
                                Trial Court Cause No. 801,835

                                MEMORANDUM OPINION

        On January 23, 2020, relator Roy E. Addicks Junior1 filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the presiding judge of
the 183rd District Court of Harris County, to rule on various motions which relator
alleges he has filed.

        1
          Our court previously affirmed relator’s conviction for two counts of aggravated sexual assault of
a child See Addicks v. State, 15 S.W.3d 608 (Tex. App.—Houston [14th Dist.] 2000, pet. ref'd).
      As the party seeking relief, relator has the burden of providing this court
with a sufficient record to establish relator’s right to mandamus relief. See Lizcano
v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding)
(Alcala, J. concurring); Tex. R. App. P. 52.3(k) (petition must contain “a certified
or sworn copy of any order complained of, or any other document showing the
matter complained of”); and Tex. R. App. P. 52.7(a)(1) (relator must file with
petition “a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying proceeding”). “Those
seeking the extraordinary remedy of mandamus must follow the applicable
procedural rules. Chief among these is the critical obligation to provide the
reviewing court with a complete and adequate record.” In re Le, 335 S.W.3d 808,
813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding). While we agree
with relator that Texas Rule of Appellate Procedure 2 allows us to suspend some of
the requirements of Rule 52 upon a showing of good cause, relator has not
provided this court with any record, much less one showing that he is entitled to
mandamus relief.

      Additionally, Judge Vanessa Velasquez is no longer the presiding judge of
the court in which relator was convicted; therefore, even if we had received the
record, we would be required to abate this proceeding for a response from the
current sitting judge. See Tex. R. App. P. 7.2(b).

      We therefore deny relator’s petition for writ of mandamus.



                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                          2